                  Case 20-12456-JTD             Doc 306       Filed 11/05/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    RTI HOLDING COMPANY, LLC, et al., 1                              ) Case No. 20-12456 (JTD)
                                                                     )
                                     Debtors.                        ) Jointly Administered
                                                                     )

                  NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

             PLEASE TAKE NOTICE that Benesch, Friedlander, Coplan & Aronoff LLP

(“Benesch”) hereby enters its appearance (the “Notice of Appearance”) in the above-captioned

cases as counsel to Frederick P. Perkins, Brenda P. Walsh, and 5102 Princess Anne Road LLC

(currently known as Route Ten, LLC) (collectively, “Route Ten”) pursuant to sections 342 and

1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy

Code”), and Rules 2002, 3017, 9007 and 9010 of the Federal Rules of Bankruptcy Procedure (as

amended, the “Bankruptcy Rules”), and request that copies of any and all notices and papers filed

or entered in these cases be given to and served upon the following:



1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804



13657536
               Case 20-12456-JTD         Doc 306      Filed 11/05/20     Page 2 of 3




BENESCH, FRIEDLANDER, COPLAN                                  WOLCOTT RIVERS GATES
& ARONOFF LLP                                                 Joshua D. Stiff, Esq.
Kevin M. Capuzzi, Esq.                                        200 Bendix Road
John C. Gentile, Esq.                                         Suite 300
1313 North Market Street, Suite 1201                          Virginia Beach, Virginia 23452
Wilmington, Delaware 19801                                    Telephone: (757) 497-6633
Telephone: (302) 442-7010                                     Email: jstiff@wolriv.com
Email: kcapuzzi@beneschlaw.com
       jgentile@beneschlaw.com

       PLEASE TAKE FURTHER NOTICE that this constitutes not only a request for service

of the notices and papers referred to in the Bankruptcy Rules specified above, but also includes,

without limitation, a request for service of all orders and notices of any application, motion,

petition, pleading, request, complaint, or demand, whether formal or informal, whether written or

oral, and whether transmitted or conveyed by mail, courier service, hand delivery, telephone,

facsimile transmission, telegraph, telex, or otherwise, that (1) affects or seeks to affect in any way

any rights or interests of any creditor or party in interest in these cases, with respect to (a) the

debtors in the above-captioned cases (the “Debtors”) and any related adversary proceedings,

whether currently pending or later commenced; (b) property of the Debtors’ estate, or proceeds

thereof, in which the Debtors may claim an interest; or (c) property or proceeds thereof in the

possession, custody, or control of others that the Debtors may seek to use; or (2) requires or seeks

to require any act or other conduct by a party in interest.

       PLEASE TAKE FURTHER NOTICE that this notice of appearance and any subsequent

appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the rights of

Route Ten: (1) to have an Article III judge adjudicate in the first instance any case, proceeding,

matter, or controversy as to which a bankruptcy judge may not enter a final order or judgment

consistent with Article III of the United States Constitution; (2) to have final orders in a non-core

case, proceeding, matter, or controversy entered only after an opportunity to object to proposed




                                                  2
              Case 20-12456-JTD          Doc 306     Filed 11/05/20     Page 3 of 3




findings of fact and conclusions of law and a de novo review by a district court judge; (3) to trial

by jury in any case, proceeding, matter, or controversy so triable; (4) to have the reference

withdrawn by the United States District Court in any case, proceeding, matter, or controversy

subject to mandatory or discretionary withdrawal; or (5) any other rights, claims, actions, defenses,

setoffs, or recoupments to which Route Ten is or may be entitled under agreements, in law, or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments expressly are hereby

reserved.

Dated: November 5, 2020                               BENESCH, FRIEDLANDER, COPLAN
       Wilmington, Delaware                             & ARONOFF LLP

                                                       /s/ Kevin M. Capuzzi
                                                      Kevin M. Capuzzi (DE #5462)
                                                      John C. Gentile (DE #6159)
                                                      1313 North Market Street, Suite 1201
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 442-7010
                                                      Facsimile: (302) 442-7012
                                                      Email: kcapuzzi@beneschlaw.com
                                                              jgentile@beneschlaw.com

                                                      -and-

                                                      WOLCOTT RIVERS GATES

                                                      Joshua D. Stiff (pro hac vice pending)
                                                      200 Bendix Road, Suite 300
                                                      Virginia Beach, VA 23452
                                                      Telephone: (757) 497-6633
                                                      Email: jstiff@wolriv.com

                                                      Counsel to Frederick P. Perkins, Brenda P.
                                                      Walsh, and 5102 Princess Anne Road LLC
                                                      (currently known as Route Ten, LLC)




                                                 3
